Citation Nr: 1632348	
Decision Date: 08/15/16    Archive Date: 08/24/16

DOCKET NO.  09-00 153	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina


THE ISSUE

Entitlement to a total disability rating based on individual unemployability as a result of service-connected disabilities (TDIU) prior to June 7, 2013.  


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

G. Jackson, Counsel





INTRODUCTION

The Veteran served on active duty from January 1969 to January 1971 and from February 1975 to November 1975.  

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from May 2008 and June 2009 rating decisions issued by RO. 

The Veteran testified at a Board video-conference hearing held in February 2013 before a Veterans Law Judge (VLJ). A transcript of that hearing has been made a part of the record. The VLJ who conducted the February 2013 hearing has since retired. 

Pursuant to 38 U.S.C.A. § 7107(c) and 38 C.F.R. §§ 20.707 and 20.717, the Veteran was informed in June 2016 of his right to have another hearing before a different Veterans Law Judge who would ultimately decide his appeal. The Veteran responded that he did not want an additional hearing. Thus the Board will proceed with adjudication of his claim based on the evidence of record.

The Board remanded the issue on appeal in March 2014 for additional development.  At that time, the Board was considering the appeal for a higher rating for diabetes mellitus, and found that a claim for TDIU was part and parcel of the claim for an increase per Rice v. Shinseki, 22 Vet. App. 447 (2009). The development has been completed and the case has been returned to the Board for appellate consideration.

The issue has been phrased as shown above because the Veteran is in receipt of a 100 percent disability rating from June 7, 2013.  See discussion on page 8.  

The Board notes that the Veteran was previously represented by Veterans of Foreign Wars of the United States (VFW). In March 2014, the Veteran revoked VFW's power of attorney and indicated that he would be representing himself. As the Veteran has not obtained another representative, the Board now recognizes the Veteran as proceeding pro se in this appeal.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.


FINDING OF FACT

The combined effect of the Veteran's service-connected disabilities precluded him from securing and following substantially gainful employment consistent with his work and educational background beginning August 2, 2007.


CONCLUSION OF LAW

By extending the benefit of the doubt to the Veteran, the criteria for the assignment of a TDIU rating for the period from August 2, 2007 to June 6, 2013 are met. 38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.18, 4.19 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015). VCAA applies to the instant claim. 

VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). The duty to notify was satisfied by letters sent to the Veteran in June 2015. The claim was last adjudicated in February 2016.

The duty to assist the Veteran has also been satisfied. His service treatment records as well as all identified and available VA and private medical records are in the claims file and were reviewed by both the RO and the Board. The Veteran has not identified any other outstanding records that are pertinent to the issue currently on appeal. 

In addition, the Veteran was afforded multiple VA examinations in connection with his claim. When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). Here, the VA examinations are adequate as the examiners considered all of the pertinent evidence of record, including the contentions and statements of the Veteran and provided a complete explanation for the opinions stated, relying on and citing to the records reviewed. Therefore, VA's duty to assist with respect to obtaining a VA examination or opinion has been met. 

The appeal was remanded to the RO in March 2014. See Stegall v. West, 11 Vet. App. 268 (1998) (holding that a Court or Board remand confers upon the appellant the right to compliance with that order). The remand directed that the Agency of Original Jurisdiction (AOJ) notify the Veteran of what was necessary to substantiate a claim for a TDIU and formally adjudicate the claim for a TDIU. The AOJ notified the Veteran of what was necessary to substantiate his claim for a TDIU in June 2015 and adjudicated the claim in February 2016. Accordingly, the Board finds that there has been substantial compliance with the remand and it may proceed to adjudication of this appeal. D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

In summary, the Veteran was notified and aware of the evidence needed to substantiate his claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence. He was an active participant in the claims process submitting evidence and argument and presenting for a VA examination. 

Analysis

Total disability ratings for compensation based upon individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more. See 38 C.F.R. §§ 3.340, 3.341, 4.16(a).

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated as totally disabled. 

The central inquiry is "whether a veteran's service-connected disabilities alone are of sufficient severity to produce unemployability." See Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  

Consideration may be given to the Veteran's education, special training, and previous work experience, but not to his or her age or to the impairment caused by nonservice-connected disabilities. See 38 C.F.R. §§ 3.341, 4.16, 4.19; see also Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough. A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment.  

When service connection for PTSD was granted effective August 2, 2007, the Veteran met the objective, minimum percentage requirements, set forth in 38 C.F.R. § 4.16(a), for consideration of a TDIU rating on a schedular basis, with PTSD (rated as 50 percent disabling); diabetes with erectile dysfunction and nephropathy (rated as 40 percent disabling (60 percent disabling since June 7, 2013)); left lower extremity peripheral neuropathy associated with diabetes (rated as 20 percent disabling); right lower extremity peripheral neuropathy associated with diabetes (rated as 10 percent disabling); diabetic retinopathy (rated as 10 percent disabling); right upper extremity peripheral neuropathy associated with diabetes (rated as 10 percent disabling); left upper extremity peripheral neuropathy associated with diabetes (rated as 10 percent disabling); and, coronary artery disease (rated 10 percent disabling from December 31, 2008; 60 percent disabling since August 27, 2009).  As of August 2, 2007, his combined rating was 90 percent.  

The July 2007 private psychological evaluation reports reflect that symptoms of the Veteran's PTSD have interfered significantly with his occupational, social and personal life. The examiner found that his intrusive thoughts and hyperarousal contributed to sporadic levels of productivity at his job and negatively impacted the concentration and memory required to learn new tasks. The examiner concluded that the Veteran was unemployable. The examiner reiterated her conclusion that the Veteran was unemployable in October 2007. 

The December 2008 report of VA diabetes mellitus examination reflects that the Veteran had worked in an automotive factory. While working, he had to monitor his sugar levels and take more frequent breaks. His diabetes had caused him to miss time from work and had led to him being assigned different duties.

The November 2010 report of VA heart examination reflects that the Veteran had been forced to retire from his work as a factory worker because of medical (physical) problems, specifically diabetes mellitus and low back pain. The examiner also noted that the coronary artery disease and diabetes had resulted in increased absenteeism of the Veteran at his job.

The June 2013 report of VA diabetes mellitus examination documents that the Veteran's diabetes mellitus and complications impact his ability to work in that he had been forced to stop working due to his diabetes and a low back disorder. The June 2013 VA PTSD examination reflects that the Veteran had difficulty in occupational functioning due to the symptoms of his PTSD 

The record indicates that the Veteran completed high school and had an Associate's Degree and had been a factory worker (cold form operator/setter in an automotive factory) since his discharge from service. On this record, the evidence documented above shows that the Veteran's service-connected diabetes mellitus (and complications) in concert with his service-connected PTSD and coronary artery disease (i.e., the combined effects of all of the Veteran's service-connected disabilities) preclude him from realistically obtaining and maintaining any form of gainful employment, consistent with his work and education background since August 2, 2007. Accordingly, the Board finds that a grant of a TDIU rating is warranted for the period beginning August 2, 2007.

The Board acknowledges that the Veteran had also met the objective, minimum percentage requirements, set forth in 38 C.F.R. § 4.16(a), for consideration of a TDIU rating on a schedular basis effective June 15, 2006, as service connection at that time was in effect for diabetes with erectile dysfunction and nephropathy (rated as 40 percent disabling); left lower extremity peripheral neuropathy associated with diabetes (rated as 20 percent disabling); right lower extremity peripheral neuropathy associated with diabetes (rated as 10 percent disabling); diabetic retinopathy (rated as 10 percent disabling); right upper extremity peripheral neuropathy associated with diabetes (rated as 10 percent disabling); and, left upper extremity peripheral neuropathy associated with diabetes (rated as 10 percent disabling). His combined rating was 70 percent.  

However, the Board concludes that from June 15, 2006 to August 2, 2007, the Veteran was not unable to secure and follow a substantially gainful occupation due to his service-connected diabetes (and complications). Rather, the evidence showed that although he had to monitor his sugar levels, take more frequent breaks and had missed some time from work, he was still able to perform different duties as assigned. Further, the Veteran reported that he had been medically retired due to 2 herniated discs in his low back (non-service related injury). His diabetic complications (peripheral nerves) had no reported effect on his occupational functioning. (See December 2008 report of VA diabetes mellitus examination). Thus, the preponderance of the evidence is against the assignment of a TDIU rating for the period from June 15, 2006 to August 2, 2007.   

The Veteran's combined schedular rating was 100 percent as of June 7, 2013.  Receipt of a 100 percent schedular disability evaluation for a service-connected disability or disabilities does not necessarily moot the issue of entitlement to a TDIU. Bradley v. Peake, 22 Vet. App. 280, 293-294 (2008). The Court found that a separate TDIU rating predicated on one disability (although perhaps not ratable at the schedular 100 percent level) when considered together with another disability separately rated at 60 percent or more could warrant special monthly compensation under 38 U.S.C.A. § 1114(s). Thus, the Court reasoned, it might benefit the Veteran to retain the TDIU rating, even where a 100 percent schedular rating has also been granted. See also Buie v. Shinseki, 24 Vet. App. 242, 248 (2010).  Here, however, as discussed more above, the TDIU rating is being assigned based on the combined effects of all of the Veteran's service-connected disabilities. Since TDIU is not predicated on one disability, the issue of special monthly compensation under 38 U.S.C.A. § 1114(s) is not raised.


ORDER

A TDIU rating for the period from August 2, 2007 to June 6, 2013 is granted.  



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


